IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         ____________________

                            No. 92-9068
                         ____________________



CHARLES ANTHONY MITCHELL,

                                                 Plaintiff-Appellant,

                                versus

SHERIFF DEPARTMENT,
LUBBOCK COUNTY, TEXAS,

                                                 Defendant-Appellee.


                              No. 92-9069



CHARLES ANTHONY MITCHELL,

                                                 Plaintiff-Appellant,

                                versus

SHERIFF DEPARTMENT,
LUBBOCK COUNTY, TEXAS, and
SGT. KORN,

                                            Defendants-Appellees.
__________________________________________________________________

      Appeals from the United States District Court for the
                    Northern District of Texas

__________________________________________________________________
                         (June 28, 1993)

Before JOLLY, DUHÉ, and BARKSDALE, Circuit Judges.

E. GRADY JOLLY, Circuit Judge:

     Charles Anthony Mitchell seeks leave to appeal in forma

pauperis ("IFP") the district court's dismissal of his complaints
under 42 U.S.C. § 1983 as frivolous under 28 U.S.C. § 1915(d).            In

both actions, Mitchell contends that prison officials violated his

constitutional right to due process by placing him in lockdown

without a hearing.        We hereby consolidate Mitchell's appeals

because they raise identical issues. For the reasons stated below,

we grant Mitchell's motions to appeal IFP,        vacate the judgments of

the   district   court,   and   remand    Mitchell's   cases   for   further

proceedings consistent with this opinion.

                                     I

      Mitchell is a prisoner in the Lubbock County, Texas jail.           He

alleges that on September 20, 1992, two guards ordered him to close

his cell door.   Mitchell admits that he refused to obey the guards'

orders; to be sure, he told the guards that it was their job to

close the door. The guards charged Mitchell with disobeying orders

and with engaging in disruptive conduct.          The guards then placed

Mitchell in lockdown.      Two days later, prison officials notified

Mitchell that they were charging him with violating jail rules and

that the grievance committee would hold a hearing on the charges on

September 27.     The hearing was delayed and Mitchell remained in

lockdown until October 8, 1992.          The grievance committee held its

hearing on October 18, and found that Mitchell had refused to obey

direct orders and had engaged in disruptive conduct. Consequently,

the grievance committee punished Mitchell with fourteen days of

full restriction. Mitchell also alleges that prison officials kept

him on full restriction for three extra days.




                                    -2-
                                  II

     Mitchell has filed two complaints under 42 U.S.C. § 1983

alleging that the Lubbock County jail officials violated his civil

rights by placing him in lockdown without proper notice and a

hearing.   Because he could not pay the court fees, Mitchell moved

the court to grant him IFP status in both cases.          The district

court provisionally granted Mitchell leave to proceed IFP in both

cases, but it withheld service of process pending its review of his

complaints pursuant to 28 U.S.C. § 1915(d).            Later the court

determined--on the basis of the pleadings alone--that Mitchell's

complaints   were   frivolous.   Consequently,   the    district   court

vacated Mitchell's provisional IFP status, denied his motions to

proceed IFP, and dismissed his complaints without prejudice.1

     Mitchell filed timely notices of appeal with motions to

proceed IFP on appeal.    Because the district court did not rule on

his motions to appeal IFP, Mitchell now seeks leave to appeal IFP.

     1
      As we have observed, the district court granted
"provisional" IFP, only to revoke IFP status upon finding the
plaintiff's claims frivolous. We take this opportunity to
suggest the preferred procedure. Initially, if the plaintiff's
financial status warrants it, IFP is granted and the case
docketed. Watson v. Ault, 525 F.2d 886, 891 (5th Cir. 1976).
This determination is based solely on the plaintiff's economic
status. Cay v. Estelle, 789 F.2d 318, 322 (5th Cir. 1986). If
the district court later finds that the complaint is frivolous,
the district court may dismiss the complaint under 28 U.S.C. §
1915(d). With respect to dismissals, although the Federal Rules
of Civil Procedure do not require it, a statement of its reasons
is highly beneficial for purposes of appellate review and can
often prevent a remand. See Moore v. Mabus, 976 F.2d 268, 270
(5th Cir. 1992); Jot-Em-Down Stores (JEDS) Inc. v. Cotter & Co.,
651 F.2d 245, 247 (5th Cir. 1981).




                                 -3-
Mitchell has submitted an affidavit alleging that he does not have

the funds to prosecute this appeal. Once the appellant's financial

condition is established, our inquiry is limited to whether the

appeal raises any non-frivolous issues.           Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983).            Because Mitchell's appeal is not

frivolous, we grant his motion to proceed IFP.

                                      III

       Our remand is prompted because, first, it is unclear from

Mitchell's pleadings whether the lockdown was for punitive reasons

and   whether     the   lockdown   entailed    solitary   confinement.      We

recently held that the "use of punitive isolation without affording

due process is unacceptable and violates the 14th Amendment."

Pembroke v. Wood County, Texas, 981 F.2d 225, 229 (5th Cir. 1993).

In    Pembroke,    Wood   County   jail     officials   placed   Pembroke   in

isolation for five days for the purpose of punishing him without

affording him any due process protections.          Here, Mitchell alleges

that he was placed in lockdown from September 20 until October 8.

Under Pembroke, if Mitchell was placed or maintained in isolation

for punitive reasons, then the prison officials may well have

violated his right to due process by failing to give an appropriate

notice and hearing.

       We do not hold, however, that the Due Process Clause grants

Mitchell a liberty right to be confined within the general prison

population that the prison officials can take away only if they

follow procedures that satisfy the Due Process Clause.                On the




                                      -4-
contrary, the Supreme Court has repeatedly found that prison

officials have broad administrative and discretionary authority

over the institutions they manage and that lawfully incarcerated

persons retain only a narrow range of protected liberty interests.

Prison   officials   need   broad    administrative      authority      because

running a prison is an "extraordinarily difficult undertaking."

Wolff v. McDonnell, 418 U.S. 539, 566, 94 S. Ct. 2963, 2979 (1974).

Thus, the Supreme Court has concluded that "to hold . . . that any

substantial deprivation imposed by prison authorities triggers the

procedural protections of the Due Process Clause would subject to

judicial review a wide spectrum of discretionary actions that

traditionally have been the business of prison administrators

rather than the federal courts."           Meachum v. Fana, 427 U.S. 215,

225, 96 S. Ct. 2532, 2538 (1976).

     The Supreme Court has "consistently refused to recognize more

than the most basic liberty interests in prisoners."               Hewitt v.

Helms, 459 U.S. 460, 466, 103 S. Ct. 864, 869 (1983).             It is beyond

question that "[l]awful incarceration brings about the necessary

withdrawal or limitation of many privileges and rights."             Price v.

Johnson, 334 U.S. 266, 285, 68 S. Ct. 1049, 1060 (1948).            Thus, the

Supreme Court has long recognized that prison officials have the

authority to transfer an inmate to more restrictive quarters for

non-punitive reasons.       Hewitt, 103 S. Ct. at 869 ("administrative

segregation   is   the   sort   of   confinement    that   inmates      should

reasonably    anticipate     receiving       at   some   point     in    their




                                     -5-
incarceration").    The case before us differs from Hewitt only in

that Mitchell raises the non-frivolous contention--and from the

record before us, we cannot tell whether there is a basis for the

contention--that the prison officials placed Mitchell in isolation

for   punitive   reasons   and    not     that   he   was   segregated   for

administrative reasons.

      Finally, we should note that in addition to the Due Process

Clause itself, liberty interests that are recognizable under the

Fourteenth Amendment may also arise from the laws of the states.

Hewitt, 103 S. Ct. at 869.        State laws and regulations can create

recognizable liberty interests by placing substantive limitations

on the discretion of a prison official.           Olim v. Wakinekona, 461
U.S. 238, 249, 103 S. Ct. 1741, 1747 (1983).

      We thus remand this case also because Mitchell contends--

aside from alleged rights emanating solely from the Due Process

Clause--that regulations of the Lubbock jail created protected

liberty interests.    To create a recognizable liberty interest,

however, a state must do more than just create strict procedures

that decision-makers must follow; the state must also provide

"particularized standards or criteria" to guide the decision-maker.

Id.

      On remand, further proceedings will serve to bring Mitchell's

factual and legal contentions into focus, including whether the

Lubbock jail regulations create any liberty interests relative to

Mitchell's claim.     Should Mitchell wish to assert the double




                                    -6-
jeopardy contention he raises for the first time in his appellate

pleadings, he should amend his complaint to raise that contention

in the district court.

                                IV

     For all of the foregoing reasons, the decision of the district

court is



                               V A C A T E D and R E M A N D E D.




                               -7-